Citation Nr: 1744055	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-08 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating (or evaluation), effective May 1, 2010, for right shoulder impingement syndrome due to rotator cuff tear, including whether the reduction in compensation from 40 percent to 20 percent disabling for the periods from May 1, 2010 to January 26, 2011, and from May 31, 2012, was proper.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1975 to August 1975, from May 1982 to September 1982, and from November 2006 to February 2008, as well as service in the National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2009, June 2009, and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A claim for service connection for back pain was received in September 2008.  The February 2009 rating decision, in pertinent part, denied service connection for degenerative changes of lumbar spine, small para central herniation of L5-S1 disc.

With respect to the service-connected right shoulder disability, historically, a September 2008 rating decision, in pertinent part, granted service connection for right shoulder impingement syndrome due to rotator cuff tear and assigned a 40 percent initial disability rating effective February 18, 2008 (the day after the Veteran's separation from the final period of active service).  A claim for an increased disability rating for the right shoulder disability was received in March 2009.  The June 2009 rating decision, in pertinent part, denied an increased disability rating in excess of 40 percent for the right shoulder disability.  The February 2010 rating decision decreased the disability rating for the right shoulder disability from 40 percent to 20 percent disabling, effective May 1, 2010.  In March 2010, the Veteran submitted a notice of disagreement disputing the propriety of the reduction.   

The Veteran is in receipt of a 100 temporary total disability rating based on surgery requiring convalescence for the right shoulder disability from January 26, 2011 to May 31, 2012.  See March 2011, June 2011, December 2011, and June 2012 rating decisions.  As such, the relevant period to evaluate the propriety of the reduction runs from May 1, 2010 to January 26, 2011, and from May 31, 2012.   

In March 2017, the Veteran submitted additional private treatment records.  While the most recent supplemental statements of the case (dated in May 2016) do not include review of this evidence, in an August 2017 written statement, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.   As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.  


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO assigned a 40 percent initial disability rating for right shoulder impingement syndrome due to rotator cuff tear, effective February 16, 2008, based on symptoms of right shoulder joint tenderness and flexion limited to 110 degrees that is painful in the last 30 degrees and with functional loss of 70 degrees due to pain.

2.  A June 2009 rating decision continued the 40 percent disability rating based on VA treatment records reflecting a history of right shoulder bicep tendinitis and mild to moderate shoulder pain treated with physical therapy aquatic exercises.

3.  In a February 2010 rating decision, the RO implemented a reduction to 20 percent disabling for the right shoulder disability, effective May 1, 2010, on the basis that the assignment of a 40 percent disability rating was the product of a clear and unmistakable error (CUE).

4.  The September 2008 and June 2009 rating decisions were based on the proper application of the law to the facts and constituted a reasonable exercise of rating judgment.

5.  The February 2010 reduction reduced the Veteran's overall level of compensation, the 40 percent disability rating for the right shoulder disability had not been in effect for more than five years, and the evidence of record does not show improvement of the right shoulder disability.

6.  The Veteran has currently diagnosed lumbar spine small paracentral herniation of the L5-S1 disc, right lateral recess and neural foramina stenosis, degenerative joint disease, and degenerative disc disease.

7.  The Veteran sustained an in-service lumbar spine injury.

8.  Symptoms of the current lumbar spine disabilities have been continuous since service.


CONCLUSIONS OF LAW

1.  As the September 2008 and June 2009 rating decision did not contained CUE and there has not been improvement of the right shoulder disability, the reduction of the rating from 40 percent to 20 percent effective May 1, 2010 was not proper, and the criteria for restoration of a 40 percent rating have been met from May 1, 2010 to January 26, 2011, and from May 31, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, Diagnostic Code 5299-5201 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar spine small paracentral herniation of the L5-S1 disc, right lateral recess and neural foramina stenosis, degenerative joint disease, and degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is restoring the 40 percent disability rating for the right shoulder disability and granting service connection for lumbar spine disorders; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Propriety of Reduction of the Right Shoulder Disability

In a September 2008 rating decision, the RO assigned a 40 percent initial disability rating for right shoulder impingement syndrome due to rotator cuff tear, effective February 16, 2008, based on symptoms of right shoulder joint tenderness and flexion limited to 110 degrees that is painful in the last 30 degrees and with functional loss of 70 degrees due to pain.  The rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (limitation of motion of arm).  A June 2009 rating decision continued the 40 percent disability rating based on VA treatment records reflecting a history of right shoulder bicep tendinitis and mild to moderate shoulder pain treated with physical therapy aquatic exercises.

In a February 2010 rating decision, the RO implemented a reduction to 20 percent disabling for the right shoulder disability, effective May 1, 2010, on the basis that the initial 40 percent disability rating assigned by the September 2008 rating decision and continued by the June 2009 rating decision was the product of CUE.  This action reduced the Veteran's overall level of compensation.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  As discussed below, the Board is restoring the 40 percent disability rating for the right shoulder disability, effective May 1, 2010 (the day of the initial reduction); therefore, whether the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) is rendered moot and will not be further discussed.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination:	 (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In considering whether the September 2008 and June 2009 rating decisions constituted CUE in the assignment and continuance of the 40 percent disability rating, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.   § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.    

For the entire appeal period, the right shoulder disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (with the rotator cuff injury residuals rated by analogy to limitation of motion of the arm).  As the Veteran is right-handed, the rating criteria relevant to the dominant arm are pertinent in this case.  Under Diagnostic Code 5201, a 20 percent disability rating is assigned for limitation of an arm at the shoulder level.  A 30 percent disability rating is assigned for the major extremity when motion is limited to midway between the side and shoulder level.  A 40 percent disability rating is assigned for the major extremity when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation is from 0 to 90 degrees.  See id., Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi,	 17 Vet. App. 305, 314-316 (2003).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The RO found CUE in the September 2008 and June 2009 rating decisions that assigned and continued a 40 percent disability rating for the right shoulder impingement syndrome due to rotator cuff tear on the basis that the results from the June 2008 VA examination report and VA treatment records warranted no more than a 20 percent rating because motion of the arm was limited near shoulder level (90 degrees).   

In a March 2010 notice of disagreement, the Veteran contended that the reduction was unjustified because the right shoulder disability had not improved.  See also September 2010 substantive appeal (on a VA Form 9).  The Veteran reported that he was scheduled to undergo another right shoulder surgery, contending that this indicated the disability had not improved.  In a November 2014 written statement, the Veteran contended that the rating should have not been reduced because the right shoulder disability had gotten worse, not better throughout the years.  In a March 2017 written statement, the Veteran contended that he had undergone three shoulder surgeries that had failed to improve the right shoulder disability since the decision to decrease the disability rating.

After a review of all the evidence of record, the Board findings that the reduction of the assigned disability rating for the right shoulder disability from 40 percent to 20 percent on the basis of CUE in the September 2008 and June 2009 rating decisions was improper because there was not CUE in these rating decisions.  The Board finds that the September 2008 and June 2009 rating decisions were based on the proper application of the law to the facts and constituted a reasonable exercise of rating judgment.  In this case, it was not the Veteran alleging CUE in the September 2008 or June 2009 rating decisions, but rather the RO and therefore the RO was required to establish CUE in either or both rating decisions.

The evidence of record reflects that the Veteran underwent right shoulder rotator cuff surgery in April 2008.  A July 2008 private treatment record notes that active range of motion testing revealed right shoulder flexion to 126 and abduction to 92 degrees with severe muscle spasm in the right superior trapezius with pain, pain at the right shoulder scar, moderate to severe palpation pain, and decreased strength that caused difficulty with activities of daily living.

The June 2008 VA examination report notes that the Veteran reported weekly flare-ups of extreme (9/10) shoulder pain lasting several hours aggravated by overhead movement.  Upon range of motion testing, right shoulder flexion was noted from 0 to 110 degrees that was painful in the last 30 degrees with functional loss of 70 degrees due to pain, abduction from 0 to 100 degrees that was painful in the last 20 degrees with functional loss of 80 degrees due to pain, external rotation from 0 to 60 degrees that was painful in the last 20 degrees with functional loss of 30 degrees due to pain, and internal rotation from 0 to 40 degrees that was painful in the last 10 degrees with functional loss of 50 degrees due to pain.

It is clear that the DeLuca factors of pain and weakness were applied in assigning the initial 40 percent disability.  The September 2008 rating decision appears to have interpreted the range of motion findings noted on the June 2008 VA examination report to reflect an additional functional loss of 70 degrees of flexion (i.e., to 40 degrees) and 80 degrees of abduction (i.e., to 20 degrees) in finding that the right shoulder disability more closely approximated limitation of motion to 25 degrees from the side.  Further, two different adjudicative decisions found that a 40 percent disability rating was warranted based on the evidence of record.  While there may be other ways to interpret the findings noted in the June 2008 VA examination report, the Board does not find that the assignment of a 40 percent rating in the present case is an "undebatable" error.  Damrel, 6 Vet. App. 242; Russell, 3 Vet. App. 310.  Rather the Board finds that reasonable minds could differ on whether a 40 percent disability rating was warranted.    

CUE requires that (1) the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  While there may not have been true limitation of motion to 25 degrees, the evidence of record reflects limitation of motion at midway between side and shoulder level with symptoms to include weakness and pain that a reasonable decision maker could have found more nearly approximated limitation of motion to 25 degrees on the basis of functional loss due to pain and weakness under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202.  

Based on the above, the Board finds that the reduction of the assigned disability rating for the right shoulder disability from 40 percent to 20 percent on the basis of CUE in the September 2008 and June 2009 rating decisions was improper because there was not CUE in either rating decision.

Finally, with respect to whether there was improvement of the right shoulder disability otherwise warranting a reduction in compensation, Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2016).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski,	 2 Vet. App. 277 (1992).

In this case, the 40 percent disability rating for the right shoulder disability was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, as regards to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.

After a review of all the evidence of record, the Board finds that improvement of the right shoulder disability has not been shown to have occurred.  38 U.S.C.A.	 § 1155.  Review of the evidence available to the RO at the time the reduction was effectuated does not reflect improvement of the right shoulder disability compared with the evidence of record at time the 40 percent rating was assigned.  The RO did not schedule the Veteran for a VA examination at the time of the proposed reduction.  A September 2009 Social Security Administration (SSA) neurological evaluation report notes that the right shoulder was still weak despite the April 2008 right shoulder surgery.

Further, post-reduction medical evidence reflects that the right shoulder disability did not actually improve.  Cf. Dofflemyer at 281-282.  The evidence of record reflects that the Veteran underwent three right shoulder surgeries.  The June 2012 and April 2015 VA examination reports, as well as VA and private treatment records dated throughout the appeal period, reflect continued limitation of motion and functional impairments associated with the right shoulder disability.  The June 2012 VA examination report notes that range of motion testing revealed objective evidence of painful motion at 60 degrees on right shoulder flexion and abduction as well as guarding, pain on palpation, and positive rotator cuff tests.  The VA examination report notes that the right shoulder surgeries resulted in decreased range of motion and constant pain.  The April 2015 VA examination report notes that loss of strength and pain limit functional ability with the possibility that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  

Based on the above, the Board finds that the reduction of the assigned disability rating for the right shoulder disability from 40 percent to 20 percent on the basis of CUE in the September 2008 and June 2009 rating decisions was improper because there was not CUE in said rating decision.   Further, there has not been improvement of the right shoulder disability.  As such, the Board concludes that restoration of the previously assigned 40 percent disability rating for right shoulder impingement syndrome due to rotator cuff tear is warranted from May 1, 2010 to January 26, 2011, and from May 31, 2012.  38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5299-5201 (2016).

Service Connection for a Lumbar Spine Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with lumbar spine small paracentral herniation of the L5-S1 disc, right lateral recess and neural foramina stenosis, degenerative joint disease, and degenerative disc disease. 

Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 338 C.F.R. § 3.307 apply to the claim for service connection for a lumbar spine disorder.  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends that he injured his low back when he fell down stairs during the last period of active service with symptoms of low back pain continuing since service separation.  See generally March 2010 substantive appeal (on a VA Form 9); see also November 2008 VA examination report.  In a November 2013 written statement, the Veteran contended that he repeatedly fell during deployment while running from cover, which injured his back.    

First, the evidence of record demonstrates that the Veteran has current diagnosed lumbar spine disabilities.  A November 2008 VA examination report notes a diagnosis of lumbar spine small paracentral herniation of the L5-S1 disc with moderate right lateral recess stenosis.  VA treatment records note mild lumbar spine degenerative joint disease and degenerative disc disease with neural foramina/right lateral recess stenosis.  See e.g., January and September 2014 VA treatment record   An October 2015 VA treatment record notes that MRI of the lumbar spine revealed mild posterior disc bulges in the lower lumbar spine levels with hypertrophic changes of the facet joints.  Degenerative changes of the sacroiliac joints were also noted.   

Next, the Board finds that the Veteran experienced an in-service low back injury.  August 2007 written statements from the Veteran and two service members who witnessed the event reflect that the Veteran fell down the stairs of a gate tower during the final period of active service.  The Veteran reported hurting his right shoulder, wrist, and upper back.  The service treatment records reflect that this injury occurred in the line of duty.  In a January 2008 post-deployment health assessment the Veteran reported back pain during deployment following a fall.  The Veteran endorsed continued back pain since the in-service fall. 

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the lumbar spine disabilities have been continuous since service.  The evidence of record demonstrates in-service symptoms of low back pain and the Veteran has consistently reported continued back pain since service separation.  At the November 2008 VA examination, the Veteran reported low back pain since he fell down stairs during service in 2007.  In a November 2013 written statement, the Veteran reported constant back pain since the final period of active duty.   

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of lumbar spine disorders began during service and continued to worsen since service separation.  The Veteran reported continuous back pain since the in-service fall.  The Board finds that, as detailed above, the Veteran has provided credible statements and accurate lay histories provided to medical personnel that the symptoms of low back pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Veteran's reports of continuous symptoms of low back pain since service separation is also supported by the other evidence of record, specifically private, SSA, and VA treatment records noting consistently reports of back pain since service separation.  A November 2008 private treatment record notes that the Veteran reported lower back pain.  A May 2009 VA treatment record notes that the Veteran reported moderate low back pain.  SSA disability medical records (dated in 2009) note consistent and ongoing reports of low back pain. 

The Board finds that the Veteran's reports of low back symptomatology since service separation, in the context of the demonstrated in-service low back injury, lay statements, and current diagnoses, are sufficient to place in equipoise the question of whether the current lumbar spine disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's lumbar spine disorders continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service low back symptoms, presumptive service connection for lumbar spine small paracentral herniation of the L5-S1 disc, right lateral recess and neural foramina stenosis, degenerative joint disease, and degenerative disc disease is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.      


ORDER

The reduction of a 40 percent disability rating for right shoulder impingement syndrome due to rotator cuff tear was not proper, and restoration of the 40 percent rating from May 1, 2010 to January 26, 2011, and from May 31, 2012, is granted.

Service connection for lumbar spine small paracentral herniation of the L5-S1 disc, right lateral recess and neural foramina stenosis, degenerative joint disease, and degenerative disc disease is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


